48 F.3d 562
310 U.S.App.D.C. 386
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Peter William DICKSON, Appellant,v.UNITED STATES of America, et al.
No. 93-5308.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1995.

Before EDWARDS, Chief Judge, and WALD and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, the briefs filed by the parties, and on the parties' oral arguments presented on January 13, 1995.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the decision of the District Court be affirmed.  The District Court properly determined that the complaint failed to state a First Amendment claim because it is impossible to determine whether the incident to which Dickson alludes in the complaint refers to speech on a matter of public concern.  See Connick v. Myers, 461 U.S. 138, 146 (1983).  The complaint also failed to allege facts sufficient to articulate a liberty interest in reputation subject to due process protection, cf. Doe v. United States Dep't of Justice, 753 F.2d 1092, 1104-05 (D.C.Cir.1985), or a violation of a Fourth Amendment right to privacy.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.